Title: To James Madison from Samuel Cabot, 3 August 1801
From: Cabot, Samuel
To: Madison, James


Sir
Milton 3d Augt. 1801.
I have the honor to acknowledge the recet. of your letter dated July 21st, & presuming that it is to be understood by me as an official dismission from the agency to which I was appointed under the late British Treaty, my return to England becomes unnecessary. The compensation for my services as Commercial agent has been regularly paid me up to the 10th of May last from a Spoliation fund establishd in London which was placed under the controul of Mr King our Minister resident there. This mode woud again have been resorted to, but in compliance with your directions I now inclose an accot. of what remains due me from the United States. The Salary is computed from the last payment in London to the 1st instant, being the day on which my dismission was first known to me. In determin[in]g the just amount due under this head however, it is submited that it may be proper to consider the expense which I may be liable to, for several weeks at least, untill the agent with whom I left my business in London can be informed of my removal. The charge of 625 dollars in lieu of the detailed expenses incident to a passage from Europe it is believed will be deemed reasonable & such as the usage of the Government authorises. In the Case of Sam Bayard Esqr who requested & obtained leave to resign his agency under the Treaty I have ground to believe a quarters Salary extra was allowed & paid him prior to his leaving England. In respect to my arrival in the U States on leave of absence from London as well as my continuance here under present circumstances I concluded my letters of the 23d April & 20th June addressd to your Department sufficiently explained my situation & the motives which induced me to make this visit. Should the inclosed Acct. be approved I shall readily follow your future instructions for its adjustment by resorting to Mr King in London as heretofore, or by applying to the Treasury of the United States. Altho’ the original intention of my appointment as stated in my Instructions had a reference only to the public business cognizable by the Treaty, yet much of my time was devoted to our Causes while pending in the British prize Courts; & my expenditures were much augmented. For fuel, lights, office rent, stationary, Clerkship &c, I actually paid nearly one thousand dollars from my own pocket, & no part of it has been charged the Government. I have the honor to be, Respectfully, Yr mo: obedt: servant
Sam Cabot
 

   RC and enclosure (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). Docketed by Wagner as received 10 Aug.



   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:447–48.


   Cabot’s summary statement (1 p.) of his account totaled $1,193.50, including $568.50 for his services from 10 May to 1 Aug. 1801 and $625 for one quarter’s salary in lieu of travel expenses back to the U.S.


   Boston merchant Samuel Cabot (1759–1819) had been appointed to the position of claims agent and assessor to the commission on spoliations under article 7 of the Jay treaty in 1796 and had received permission to return home on a leave of absence in 1800 after the suspension of the commission. He was reappointed to the position of assessor by Jefferson in April 1802 and served until August 1803 (L. Vernon Briggs, History and Genealogy of the Cabot Family, 1475–1927 [2 vols.; Boston, 1927], 1:197–98, 206, 229–30, 237, 240; JM to Cabot, 24 Apr. 1802 [DNA: RG 59, IC, vol. 1]).

